Citation Nr: 1605517	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified at a hearing in December 2014.  A transcript is of record.

This case was remanded in March 2015, and has been returned for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that subsequent to the attempted completion of the development requested by the Board in the March 2015 remand, to include VA examination, the Veteran was issued a supplemental statement of the case (SSOC) in November 2015.  The SSOC was sent to an address in Inglewood, CA that is different than the address currently listed in VACOLS (in Los Angeles, CA).  The address listed in VACOLS is also the most recent address provided by the Veteran.  See VA Form 27-0820, Report of General Information, dated November 18, 2015.  The address used in mailing the SSOC is evidently no longer valid.  There is no indication that the SSOC was resent to the Veteran's current address.  The RO should send the SSOC to the address listed in VACOLS.  

The Board remanded the case, in part, to obtain a medical nexus opinion.  The RO scheduled the Veteran for examination in November 2015; however, he failed to report.  The Veterans Benefits Management System (VBMS) e-folder does not contain the letter notifying the Veteran of the scheduled examination.  Regardless, in light of the remand, the RO should make another attempt to schedule the Veteran for examination.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2015.

2.  Make arrangements to obtain the Veteran's treatment records from St. Mary's Hospital, dated in 1992.

3.  Next, schedule the Veteran for an appropriate VA examination to determine whether he has any current residuals of a head injury.  

The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.

The examiner must determine whether the Veteran has any current residuals of a head injury, to include any residuals of a stroke.  In providing this opinion, the examiner should acknowledge the diagnosis of brain damage secondary to asphyxia in the August 2014 VA treatment record.  Any appropriate testing should also be conducted.

If it is determined that the Veteran has any current residual(s) of a head injury, the examiner must render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that the current disability is related to his in-service head trauma.

The examiner must provide complete explanations for the conclusions reached.

4.  Notice of the above VA examination must be mailed to the Veteran at his current mailing address.  See VA Form 27-0820, Report of General Information, dated November 18, 2015.  Include a copy of the notification letter in the VBMS e-folder.  If the Veteran fails to appear for this scheduled examination, without showing good cause, then also document that in the e-folder.  

5.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

